—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule that prohibits the unauthorized use of a controlled substance after his urine sample twice tested positive for the presence of cannabinoids. The misbehavior report and positive test results provide substantial evidence in support of the determination of guilt (see Matter of Giraldi v Selsky, 253 AD2d 933 [1998]). Contrary to petitioner’s contention, a review of the request for urinalysis form establishes that the chain of custody was sufficiently documented despite any minor discrepancies (see Matter of Harris v Goord, 268 AD2d 933 [2000]; Matter of Frazier v Goord, 251 AD2d 800 [1998], lv denied 92 NY2d 813 [1998]). We also reject petitioner’s challenge to the procedure used leading to the request for urinalysis. Notwithstanding a computer printout which failed to indicate that he was selected at random, the request for urinalysis form specifically states that petitioner was randomly chosen to submit a urine specimen based upon his disciplinary history which places him in an identifiable group of inmates found guilty of drug-related misbehaviors (see 7 NYCRR 1020.4 [a] [9]). Petitioner’s remaining contention that the Hearing Officer predetermined his guilt has been reviewed and found to be without merit.
Cardona, P.J., Crew III, Peters, Lahtinen and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.